Citation Nr: 1410622	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  08-29 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of shell fragment wound of the neck and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for residuals of shell fragment wound of the left leg. 

4.  Entitlement to service connection for enlarged prostate. 

5.  Entitlement to service connection for skin disorder of the feet, including jungle rot. 

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

7.  Entitlement to service connection for bilateral hearing loss. 

8.  Entitlement to service connection for tinnitus. 

9.  Entitlement to service connection for major affective disorder. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in March 2007 and May 2008.

The Board remanded the claims in December 2010 for additional development.  The Board also reopened and remanded a claim for service connection for posttraumatic stress disorder (PTSD) and remanded a claim for service connection for arrhythmia, status post pacemaker placement.  Service connection was subsequently granted for coronary artery disease and PTSD in rating decisions dated September 2011 and April 2012, respectively.  As such, those issues are no longer before the Board for appellate review.  

The record currently before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The claims for service connection for hypertension; residuals of shell fragment wound of the left leg; enlarged prostate; a skin disorder of the feet, including jungle rot; GERD, bilateral hearing loss; tinnitus; and major affective disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2002, the RO issued a rating decision which denied the Veteran's original claim seeking entitlement to service connection for residuals of shell fragment wound of the neck.  The Veteran did not appeal. 

2.  Evidence associated with the claims file since the January 2002 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of shell fragment wound of the neck and raises a reasonable possibility of substantiating the claim.

3.  The Board resolves reasonable doubt in the Veteran's favor by finding that a scar located on his neck is a residual of a shell fragment wound of the neck incurred in service.  


CONCLUSIONS OF LAW

1.  The January 2002 RO decision, which denied the Veteran's claim of service connection for residuals of shell fragment wound of the neck, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001). 

2.  New and material evidence has been submitted since the RO's January 2002 rating decision, and the Veteran's claim for service connection for residuals of shell fragment wound of the neck is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a scar located on the Veteran's neck as a residual of a shell fragment wound of the neck have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for residuals of shell fragment wound of the neck.  The RO has declined to reopen the claim.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In a January 2002 rating decision, the RO denied a claim of entitlement to service connection for residuals of shell fragment wound of the neck on the basis that there was no evidence this condition was incurred in or aggravated by service, no evidence of continuity of treatment for this condition since the Veteran's discharge, and no evidence the Veteran currently suffered from this condition.  No new and material evidence was received within the period in which to appeal.  See 38 C.F.R. § 3.156(b) (2013).  The Veteran did not appeal this rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001). 

The Veteran filed a claim to reopen in June 2006, and this appeal ensues from the March 2007 rating decision that declined to reopen the claim for service connection for residuals of shell fragment wound of the neck.  

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the RO's January 2002 denial of the claim of entitlement to service connection for residuals of shell fragment wound of the neck was based, in part, on the fact that there was no evidence of the disability of record.  Evidence added to the record since the issuance of this adverse rating decision indicates that the Veteran has a scar on his neck.  See e.g., April 2008 VA scars examination.  

The evidence cited in the preceding paragraph was not previously of record and is thus considered new.  This evidence is also considered material, as it raises a reasonable possibility of substantiating the claim.  Having found that new and material evidence has been presented, reopening of the claim for entitlement to service connection for residuals of shell fragment wound of the neck is in order.  The Board will now address the merits of the claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that the scar on his neck is a residual of a shell fragment wound of the neck incurred while he was serving in Vietnam.  He reports that a medic removed metal pieces and bandaged his neck.  

The Veteran's service treatment records do not document any treatment related to the Veteran's neck.  Service personnel records do corroborate service in Vietnam between April 1967 and April 1968.  Given the foregoing, the Board finds the Veteran's assertions regarding a shell fragment wound to his neck to be both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his or her personal knowledge and experience).

Given the competent and credible assertions made by the Veteran that he sustained a shell fragment wound to his neck while serving in Vietnam, and the notation made during the April 2008 VA scars examination that indicates he has a scar on his neck, and in the absence of any evidence to suggest the scar is due to an intercurrent cause or event that occurred after the Veteran's discharge for service, the Board resolves reasonable doubt in the Veteran's favor by finding that service connection for a scar located on the Veteran's neck is warranted as a residual of a shell fragment wound of the neck incurred in service.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

The claim for service connection for a residual of a shell fragment wound of the neck is reopened; service connection for a scar located on the Veteran's neck is granted.


REMAND

The Veteran requested the RO to obtain his records from the Social Security Administration (SSA) in support of his claim for service connection for ischemic heart disease.  See February 2011 VA Form 21-4138.  While the Board acknowledges that the Veteran had previously submitted some records associated with a claim for benefits from SSA, there is no indication from review of the paper or electronic files that a direct request for his complete records from SSA was ever made.  This must be rectified on remand, and is especially important given that the Veteran has not indicated that he is in receipt of benefits from SSA solely as related to any cardiovascular disease.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

The Veteran's Virtual VA electronic file contains four sets of VA medical records that were received electronically after the issuance of the April 2012 supplemental statement of the case (SSOC).  The Board must also remand the Veteran's remaining claims for consideration of this additional evidence.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).  

In addition, the Veteran seeks service connection for hypertension.  Given the fact that he is now service-connected for coronary artery disease, the Board finds that an opinion should be obtained to determine whether service connection is warranted on a secondary basis.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).

As the claims remaining on appeal are being remanded for the foregoing reasons, updated VA treatment records should also be obtained.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the VA St. Louis Health Care System, dated since November 2012.  

2.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  Thereafter, obtain an opinion from a physician as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected coronary artery disease caused any current hypertension and, if not, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected coronary artery disease aggravated (i.e., caused an increase in severity of) any current hypertension. 

The physician is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation. 

The physician must provide a comprehensive report including complete rationales for all conclusions reached.

Schedule the Veteran for an examination if the physician determines it necessary to answer the questions posed.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the remaining claims, with consideration of all evidence associated with the paper and/or electronic claims files after the issuance of the April 2012 SSOC.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


